        Case 3:19-cv-02205-JSC Document 40 Filed 07/23/19 Page 1 of 2



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFFS
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
11
      BRIAN HOFER, et al.,                              Case No. 3:19-cv-02205-JSC
12
                         Plaintiffs,
13                                                      STIPULATED MOTION TO EXTEND
             v.                                         TIME TO RESPOND TO MOTION TO
14                                                      COMPEL ARBITRATION
      KYLE EMLEY, et al,
15
                         Defendants.
16
17
18
19          Plaintiffs Brian and Jonathan Hofer and Defendant Getaround, Inc. file this Stipulated

20   Motion to Extend Time to Respond to Motion to Compel Arbitration, pursuant to Federal Rule of

21   Civil Procedure 6(b)(1)(A), based upon the following:

22
23          Getaround filed its Motion to Compel Arbitration on July 10, 2019. Pursuant to Local

24   Rule 7-3(a), Plaintiffs’ opposition is due July 24, 2019. Plaintiffs and Getaround now stipulate to

25   a one-week extension, so that Plaintiffs may file their opposition no later than July 31, 2019.

26   Getaround’s reply would then be due August 8, 2019. The hearing on the motion is set for August

27   22, 2019.

28

     STIPULATED MOTION TO EXTEND TIME TO RESPOND TO MOTION TO COMPEL
     ARBITRATION 3:19-cv-02205                                     Page 1
        Case 3:19-cv-02205-JSC Document 40 Filed 07/23/19 Page 2 of 2



 1          Accordingly, Plaintiffs and Getaround move the Court to enter the new deadlines set forth
 2   in the proposed order, below.
 3   Respectfully submitted,
 4    KATON.LAW                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
 5    /s/ Glenn Katon                               /s/ Rebecca Harlow
      Glenn Katon                                   Rebecca Harlow
 6
      ATTORNEY FOR PLAINTIFFS                       ATTORNEY FOR GETAROUND INC.
 7
 8
 9

10
                                                 ORDER
11
            Pursuant to the Stipulated Motion to Extend Time to Respond to Motion to Compel
12
     Arbitration, above, the deadlines for the opposition and reply to Getaround’s motion are as
13
     follows:
14
            Plaintiffs’ Opposition:       July 31, 2019
15
            Getaround’s Reply:            August 8, 2019
16
            IT IS SO ORDERED on July ___. 2019.
17
18
                                                  ___________________________________
19                                                HON. JACQUELINE SCOTT CORLEY
                                                  UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

     STIPULATED MOTION TO EXTEND TIME TO RESPOND TO MOTION TO COMPEL
     ARBITRATION 3:19-cv-02205                                     Page 2
